Name: 80/971/EEC: Commission Decision of 30 September 1980 on the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of expenditure incurred during 1979 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-15

 Avis juridique important|31980D097180/971/EEC: Commission Decision of 30 September 1980 on the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of expenditure incurred during 1979 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (Only the French and Dutch texts are authentic) Official Journal L 270 , 15/10/1980 P. 0024****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . ( 4 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 30 SEPTEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE KINGDOM OF BELGIUM OF EXPENDITURE INCURRED DURING 1979 ON ANNUITIES RELATING TO MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/971/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/160/EEC OF 17 APRIL 1972 CONCERNING MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICULAR ARTICLE 12 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE KINGDOM OF BELGIUM TO IMPLEMENT DIRECTIVE 72/160/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 4 ), LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF THE PARTICULARS CONTAINED IN THE APPLICATIONS FOR REIMBURSEMENT , IS TO REIMBURSE UP TO THE FULL AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE KINGDOM OF BELGIUM IN RESPECT OF EXPENDITURE INCURRED DURING 1979 ON MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE PROVISIONS OF DECISION 74/581/EEC ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE DECLARED ELIGIBLE FOR THE YEAR 1979 COMES TO BFRS 2 463 032 ; WHEREAS THE TOTAL AMOUNT OF THE REIMBURSEMENT REQUESTED COMES TO BFRS 615 758 ; WHEREAS THERE ARE NO IMMEDIATE OBJECTIONS TO THE APPLICATION AS REGARDS THE ACCURACY OF THE PARTICULARS WHICH IT CONTAINS OR COMPLIANCE OF THE EXPENDITURE INCURRED WITH THE PROVISIONS IN FORCE ; WHEREAS , THEREFORE , THE EAGGF , GUIDANCE SECTION , SHOULD REIMBURSE 25 % OF THE DECLARED EXPENDITURE , I.E . A TOTAL OF BFRS 615 758 ( AS REQUESTED ); WHEREAS COMMISSION DECISION 74/581/EEC LAYS DOWN IN ARTICLE 4 ( 2 ) THAT WHERE AN EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT SHOWS THAT THE AMOUNT SPECIFIED IS NOT THAT WHICH IS ACTUALLY DUE , THE SITUATION IS TO BE REGULARIZED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN THE SAME ARTICLE OF THE SAID DECISION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE . HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EAGGF , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1979 ON ANNUITIES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT IS HEREBY FIXED AT BFRS 615 758 . ARTICLE 2 THE AMOUNT REFERRED TO IN ARTICLE 1 SHALL BE PAID PROVIDED THAT A THOROUGH EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT DOES NOT GIVE RISE TO ANY CHANGE IN THE AMOUNT FOR REIMBURSEMENT . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 30 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT